ACCEPTED
                                                                                     04-14-00521-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                3/5/2015 12:08:13 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK


                      No. 04-14-00521-CV
                                                                     FILED IN
                                                              4th COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                        IN THE COURT OF APPEALS               03/5/2015 12:08:13 PM
                                                                  KEITH E. HOTTLE
                                                                       Clerk
                  FOR THE FOURTH DISTRICT OF TEXAS


                         AT SAN ANTONIO, TEXAS

             MEDINA INTERESTS, LTD., Appellant
                           v.
WILLIAM PAUL TRIAL, CHARLES BALLARD TRIAL, ET AL., Appellees

               On the Appeal from the 218th Judicial District Court
                   of Karnes County, Texas, No. 13-04-00098,
                           the Honorable Stella Saxon

       FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S REPLY

Brandy R. Manning
State Bar No. 24029703
BURLESON LLP
223 W. Wall Street, Suite 400
Midland, Texas 79701
bmanning@burlesonllp.com
Telephone: 432.253.8603
Facsimile: 432.253.8601

Matthew S. Brysacz
State Bar Texas No. 24061359
BURLESON LLP
112 E. Pecan Street, Suite 700
San Antonio, Texas 78205
mbrysacz@burlesonllp.com
Telephone: 210.870.2600
Facsimile: 210.870.2626
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 9, 10, and 49.8, Appellant

Medina Interest, Ltd., files this First Motion to Extend Time to File Appellant’s

Reply, and would respectfully show the Honorable Court:


1.    Appellant’s Reply is due March 6, 2015.


2.    Appellant respectfully requests a 15-day extension to file its reply, so that it

would be due on Monday, March 23, 2015.


3.    Appellant’s counsel has been working to meet briefing deadlines in other

cases, including filing summary judgments in an Irion County Case.


4.    This is Appellant’s First Motion for Extension of Time to file Appellant’s

Reply. As evidenced by the Certificate of Conference, this Motion is Unopposed.


5.    This request is not made for delay, but so that work product worthy of this

Courts’ consideration can be prepared and filed.


                                      PRAYER

      Appellant respectfully requests that this Court extend until Monday, March

23, 2015, the time in which Appellant must file its Reply Brief, and for such other

and further relief to which it may be entitled.
Respectfully submitted,

/s/ Brandy R. Manning
Brandy R. Manning
Bar No. 24029703
Burleson, LLP
Midland Tower
223 W. Wall Street, Suite 400
Midland, Texas 79701
Phone: 432-695-6228 (office)
Phone: 469-363-3606 (mobile)
Telefax: 432-695-6246
E-mail: brmanning@burlesonllp.com

\s\ Matthew S. Brysacz
Matthew S. Brysacz
State Bar Texas No. 24061359
BURLESON LLP
112 E. Pecan Street, Suite 700
San Antonio, Texas 78205
mbrysacz@burlesonllp.com
Telephone: 210.870.2600
Facsimile: 210.870.2626
ATTORNEYS FOR APPELLANT
                     CERTIFICATE OF CONFERENCE

      I certify that I exchanged voice mails with David Cunningham, on March 4,
2015, and that he does not oppose this Motion.


                                            /s/ Brandy R. Manning
                                            Counsel for Appellant



                     CERTIFICATE OF COMPLIANCE

       This document complies with the typeface requirements of TEX. R. APP. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than 14-
point font for text and 12-point for footnotes. This document also complies with
the word-count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it
contains 179 words, excluding any parts exempted by TEX. R. APP. P. 9.4(i)(1).

                                            /s/ Brandy R. Manning
                                            Counsel for Appellants




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing instrument was served via his ESFP (to the extent the same was
possible) and via facsimile (to the extent service through said ESFP was not
possible) at the same time as the foregoing was e-filed with the Court on March 3,
2015:

      Mr. David Lee Cunningham
      Hayden & Cunningham
      7750 Broadway Street
      San Antonio, Texas 78209-3244
      Telephone: 210-826-0644
      Facsimile: 210.822.0916
          Mr. Mark L. Nastri
          Nastri Law Firm PLLC
          14860 Montfort Drive, Suite 209
          Dallas, Texas 75254
          Telephone: 972-392-6123
          Facsimile: 972.934.2310

          ATTORNEYS FOR APPELLEES WILLIAM PAUL TRIAL,
          CHARLES BALLARD TRIAL, JANE CUNNINGHAM, JOSEPH
          ALLEN TRIAL, JUDITH ANN GONZALES, JIMMY RAY TRIAL,
          LINDA T. WIATREK, THIERY T. TRIAL, JEFFREY D. BOULDIN,
          GILLESPIE MINERAL ACQUISITIONS, LLC, SHARON SHARP
          MCCULLOCH A/K/A SHARON SHARP, DANIEL S. TRIAL,
          SHERRI ANN CHACK-ON, DEONNE T. POSTON, MARCIA L.
          TRIAL, JOHN E. TRIAL, KENNETH LYSSY, MARGARET LITTLE,
          DEBORA ALBRITTON, GLENN HENRY BARNETT, LORETTA
          MITCHELL FORD, YVONNE JANACEK, AND JOSEPH RUSSELL
          TRIAL


          Mr. G. Wade Caldwell

          Barton, East & Caldwell, P.L.L.C.
          One Riverwalk Place, Suite 1825
          700 North St. Mary’s Street
          San Antonio, Texas 78205
          Telephone: 210-225-1655
          Facsimile: 210.225.8999

          ATTORNEY FOR APPELLEE MICHAEL LEO TRIAL




4834-2822-3778, v. 1